DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/14/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5, 6, 11 – 13, 16 – 23, 29, 30, 33 – 37, 39 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al. (US 2016/0230115) in view of Fisher et al. (2015/0232782) 
In regards to claim 1, Mosier teaches direct injection gasoline (GDI) engines that experiences LSPI and method of reducing LSPI with a composition comprising lubricating base oil and additive [abstract, 0009 and 0098].  The engine is operated at BMEP of greater than or equal to 10 bars such as 10 to 30 bars (10,000 to 30,000 kPa) and a speed of from 1000 to 2600 rpm [0026].  The composition can comprise various additives such as friction modifier, foam inhibitors, detergents, etc. [0071].  
In the examples, the detergent can be a single detergent or a combination of calcium detergents having different TBN of 145 and 300, and provides overall content of calcium in amounts of 0.086 to 0.71% to the composition [0103, Tables 1 & 2].  Generally, the detergent can include phenates, sulfonates, salicylates or combinations such as salts of calcium and /or magnesium bases which may be overbased and have a TBN such as from 180 to 450 for salicylates, and present in the composition at from 0 to 15% or from 0.1 to 10% preferably [0082, 0084].  The composition can comprise antifoam agent such as silicone fluid but Mosier fails to teach the silicone compound or its amount in the composition [0036].
Fisher teaches lubricant compositions such as engine oils similar to Mosier [0105].  The composition can comprise about 0.5 to 50% of silicon oil in the composition [0028].  The silicone compound has a structure wherein R1 to R3 are hydrocarbyl groups such as alkyl groups having from 1 to 45 carbon atoms, and the repeat unit v ranges from 3 to 10,000 [0056 – 0062].  When the silicone is used in the recited amount, it is estimated to provide silicone into the composition in amounts of from about 0.01 to about 15%, or from about 100 ppm to about 150,000 ppm.  When lower R1 to R3 (i.e., methyl) groups are used, the amount of silicon in the composition is calculated to be from about 1500 ppm to about 150,000 ppm.  The silicone compound (oil) has a kinematic viscosity of from 0.5 to 100,000 mPa.s or from 20 to 1,000 mPa.s at 40ºC [0065].  
Fisher teaches silicone oils are known to provide useful benefits to lubricating oils such as improving low and high temperature properties including chemical resistance, lubricity, thermal stability, oxidative stability [0013, 0018].
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the silicone fluid of Fisher and in the recited amounts in the composition of Mosier, as Fisher teaches they provide improved benefits when used in lubricating oils.
In regards to claims 2, 3, 5, 6, Mosier and Fisher combined teaches the composition having siloxane compound of the claim.  The detergent can comprise calcium salts, magnesium salts, or mixtures of phenates, sulfonates, salicylates, etc., having tbn of 180 to 450 for overbased detergents or from 250 to 600 [0084].  Thus, plurality of calcium salts including salicylates and sulfonates or blends of calcium salt with magnesium salt are useful.  The detergents are present at from 0 to 15% or from 0.1 to 10% in the composition [0084]. 
In regards to claims 11 – 13, Mosier and Fisher combined teach direct injection gasoline engines having the lubricating oil composition of the claims and the method of reducing LSPI with the composition as previously discussed.  Mosier teaches the composition and the method of reducing LSPI with the composition.
In regards to claim 16, Mosier and Fisher combined teach the method and composition having silicon and calcium in the claimed amounts.  In the examples, the salts comprise different TBN (Table 1).
In regards to claim 17, Mosier and Fisher combined teach the composition for reducing LSPI in an engine having the silicone compound and the amounts of silicone as previously stated.  In the examples the composition comprises calcium in amounts such as 0.084%, 0.234% etc. (Table 1).  The composition comprises the claimed ingredients in the claimed amounts and is useful for reducing LSPI and thus would be expected to provide the claimed properties.
In regards to claim 18, Mosier and Fisher combined teach the composition having the claimed limitations as previously stated.
In regards to claim 19, Mosier and Fisher combined teach the composition as previously stated.  The composition is suitable for performing the intended use, however, it is noted that the intended use limitation does not carry patentable weight.  However, it is noted that Mosier teaches turbocharged engines [0098].
In regards to claim 20, Mosier and Fisher combined teach the composition having the claimed amounts of silicone.
In regards to claim 21, Mosier and Fisher combined teach the composition which can comprise antifoaming agents.  Fisher teaches the silicone oil can be present in amounts of from 0.5 to 50% which overlaps the claimed range [0028].
In regards to claims 22, 23, Mosier and Fisher combined teach the composition wherein the siloxane is polydimethylsiloxane when R1 to R3 are methyl groups.
In regards to claims 29, 30, 33 – 37, 39 – 43, Mosier and Fisher combined teach the composition and method having the claimed limitations as previously stated.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicants argue that the inventive examples demonstrate unexpected results over the prior art.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
The claims teach a composition comprising a plurality (i.e., two or more) salicylate containing detergents having different tbn and containing calcium at 0.14 to 0.4% in the composition, while the inventive examples require exclusively the combination of two calcium salicylates as sole detergents having respective tbn of 64 and 220 and providing calcium at 0.184% in the oil which does not support the breadth of the claimed ranges and fails to demonstrate criticality of the claimed range.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
The comparative examples comprise silicon in amounts of 1ppm and 4ppm while the inventive examples comprise silicon in amounts of 21ppm to 110ppm which are 5 to 110 times higher than the concentration in the comparative examples.  Therefore, the improvements are merely additive and expected.
Thus, applicants have failed to provide examples that are commensurate in scope with the claims and sufficient to demonstrate unexpected results that rebuts the case of obviousness.
Applicants argue that Mosier teaches 15 different classes of additives and thus amounts to a laundry list of additives.  The argument is not persuasive.
Mosier teaches the claimed ingredients in the claimed amounts and thus such ingredients would have been useful and obvious to persons of ordinary skill in the art.
Also, the argument is not deemed to be persuasive because when a claim defines a combination of elements known in the prior art, the combination must do more than yield a predictable result.  KSR Int’l Co. v. Teleflex, Inc …….  In rejecting an “obvious to try” argument in support of patentability, KSR states: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103”.  
Thus, the examiner is of the position that while the number of suitable additives disclosed in the reference is arguably large, it is nevertheless finite.  Since the reference teaches that all of these compounds are suitable, each of the various combinations of these compounds would be presumptively effective in the lubricant composition.        
Applicants argue that silicon-based antifoamants would not be expected to reduce LSPI, and that Mosier does not teach the usefulness of antifoamants for reducing LSPI.  The argument is not persuasive.
Mosier teaches the use of silicon-based antifoamants in similar engines and at similar amounts of the claims and thus obviates the claims.
Applicants argue that Fisher does not teach oils for engine lubrication under high loads and that the examples of Fischer requires use of substantial amounts of silicone oil.  The argument is not persuasive.
Fischer was only added to the extent that it teaches silicone compounds useful in engine oils and which are useful in amounts overlapping the claimed range. The useful amounts are not limited to the amounts exemplified alone. 
Applicants argue that there is no motivation to provide the composition of the claim comprising the amounts of silicon and calcium to reduce LSPI. The argument is not persuasive.
Mosier in view of Fisher teach compositions having the claimed ingredients in the claimed amounts and thus provides motivation to use the same in similar engines of the claims.
Applicants argue that Fisher is directed to oils for transmissions and not crankcases like Mosier.  The argument is not persuasive.
Fisher teaches engine oils (oils for crankcases) in paragraph 0105 contrary to the argument.
Again, applicants argue that even if Mosier and Fisher were combinable, their demonstration of unexpected results rebuts the case of obviousness.  The argument is not persuasive for reasons previously discussed above in regards to the demonstration of unexpected results.  Applicant’s have merely demonstrated that the use of known silicone and calcium detergent additives in known amounts intrinsically inhibits LSPI.  Applicants fail to demonstrate criticality of the claimed ranges or synergism of the claimed ingredients for providing unexpected results.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771